Citation Nr: 0408417	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from December 1941 through May 
1943 with status as a Prisoner of War (POW) from May 1942 to 
May 1943.  He died in July 1984.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 decision by the Manila, the 
Republic of the Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO declined to reopen a previous final decision which denied 
service connection for the cause of the veteran's death.  In 
a decision dated April 2001, the Board reopened the claim, 
and remanded the case to the RO for further development and 
adjudication.  The RO completed the requested development, 
continued the denial, and returned the case to the Board for 
further appellate review.  The case was before the Board 
again in March 2003 at which time the Board requested expert 
medical opinion pursuant to its authority under 38 U.S.C.A. 
§ 7109.


FINDINGS OF FACT

1.  The veteran was interned as a POW as a member of the 
Philippine Army from May 1942 to May 1943.  

2.  The veteran died in July 1984 with the immediate cause of 
death identified as cor pulmonale, an antecedent cause of 
chronic obstructive pulmonary disease (COPD), and arteritis 
as a significant condition contributing to his death.

3.  Service connection was not in effect for any disease or 
injury during his lifetime.

4.  Cor pulmonale, tuberculosis, COPD and arteritis were 
first medically shown many years after service, and the 
preponderance of the evidence establishes that a causal link 
does not exist between the cause of the veteran's death and 
events during active service.


CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by his active service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(21)(III), 
1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.304(e), 
3.307(a)(5), 3.309(a) and (c), 3.159, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to assist and provide notice

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  Initially, the Board notes 
that the provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA) are applicable to the claim on appeal.  Among 
other things, the VCAA provisions expand VA's notice and duty 
to assist requirements in the development of a claim.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  The CAVC also held that the 
section 5103 notice requirements apply to claims to reopen.  
Quartuccio, 16 Vet. App. at 187.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  
The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made in March 1999 
which is prior to enactment of the VCAA on November 9, 2000.  
At this time, the issue was whether new and material evidence 
had been presented to reopen a previous final decision which 
denied service connection for the cause of the veteran's 
death.  A July 6, 1998 RO letter advised the appellant of the 
type(s) of evidence and information she could submit to 
support her claim, to include lay statements from the 
veteran's former comrades describing his physical condition 
during captivity (including the presence of localized edema), 
the names and dates of his VA and non-VA medical providers, 
and a "statement from a health care provider who treated or 
examined the veteran during his lifetime and can support, by 
sound medical opinion, an interconnecting relationship 
between the veteran's cause of death and his military 
service."

By letter dated January 28, 2000, the RO wrote the appellant 
an extensive letter indicating their assessment that the 
veteran's cor pulmonale was etiologically related to a 
pulmonary disease.  At that time, she was advised to submit 
evidence that the veteran may have died due to cardiovascular 
disease.  The RO advised the appellant to submit the 
following evidence as necessary to substantiate her claim:

We therefore invite you to submit evidence that 
would establish that the veteran contracted 
beriberi while he was a POW and that he developed 
edema of the lower extremities as well.  Further, 
you are invited to submit medical evidence that 
shows the veteran had ischemic heart disease.  
The actual records of diagnosis and treatment 
should be presented.  Finally, you should submit 
evidence, preferably from physicians who treated 
the veteran, that he had an ischemic heart 
condition which caused, contributed to, or 
materially hastened the veteran's death.  Such 
opinion should be fully supported with the 
physician's reasons and bases.

By decision dated April 2001, the Board reopened the claim 
for service connection, and remanded the claim to the RO for 
development pursuant to the VCAA.  By letter dated May 30, 
2001, the appellant was provided notice of the relative 
duties on the part of herself and VA in developing her claim 
pursuant to the VCAA provisions, to include her right to tell 
the RO "[t]ell us about other information or evidence we do 
not have that you would like us to try to get for you."  
Based upon the above, the Board finds that the content 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the appellant prior to the initial 
AOJ adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, 17 Vet. App. at 421-22.

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  For the reasons cited above, VA believes that the 
Pelegrini decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  In fact, as noted by the dissenting opinion in the 
Pelegrini case, this aspect of the Pelegrini decision is most 
probably dicta language having no precedential effect on VA.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  The Board 
proceeds in this case without regard to the RO's 
jurisdictional findings.  Jackson v. Principi, 265 F. 3d. 
1366, 1370 (Fed. Cir. 2001).  All previous RO determinations 
are subsumed by the Board's decision as the Board is the 
single and sole decision maker of the Secretary in the matter 
under consideration.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1104 (2003).  Quite simply, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for this veteran to overcome.  See Pelegrini, 17 
Vet. App. at 421.  There is also no question the claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA's 
notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, and deprive 
the appellant of her right to timely seek redress before a 
court of superior jurisdiction, if she deemed appropriate.  
This delay may be substantial since there are thousands of 
pending claims involving "post-adjudicatory" notices which, 
if all summarily remanded, would add to the backlog of cases 
to be adjudicated by VA and increase the "wait in line" by 
this appellant, as well as all other VA claimants, in the 
adjudication of the claims.  A literal reading of the 
Pelegrini case would be an untoward result in this case based 
upon an unreasonable construction of section 5103.  

As such, the Board finds no basis for concluding that harmful 
error has occurred to this appellant because she received her 
VCAA notice after an initial adverse AOJ adjudication.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  See also 
38 C.F.R. § 20.1102 (2003) (an error or defect by the Board 
which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained all available VA and 
private clinic records.  The Department of the Army has 
indicated that the veteran's service and personnel records 
have been presumed destroyed by enemy forces.  As addressed 
below, an issue on appeal concerns whether the veteran ever 
manifested ischemic heart disease during his lifetime.  The 
appellant has been requested several times to identify any 
potentially relevant medical evidence on this point, but she 
has not responded.  See Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (a claimant must cooperate by providing information 
within his/her control, and cannot passively wait for it in 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence).  There are no 
outstanding requests to obtain any other relevant records 
that are both identified and available.  Furthermore, the 
Board has obtained a medical expert opinion by a cardiologist 
in an effort to assist the claimant.  The Board provided the 
appellant a copy of the opinion obtained, and allowed her a 
reasonable time in which to provide further argument or 
evidence in support of her claim.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating her claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA duty to provide notice and assistance has been 
satisfied in this case.

II.  Factual summary

The veteran had active service from December 1941 through May 
1943 with status as a POW from May 1942 to May 1943.  He died in 
July 1984 with the immediate cause of death identified as Cor 
Pulmonale and an antecedent cause of chronic obstructive 
pulmonary disease (COPD).  Arteritis was also listed as a 
significant condition contributing to his death.

Briefly summarized, the veteran filed his original "Application 
for Compensation or Pension" in February 1958 at which time he 
alleged entitlement to service connection for the following 
conditions:

"1.  Malaria - contacted malaria during combat 
at Malaybalay, Bukitnsen, Philippines, in 
1941.  Hospitalized May 15, 1942 at a field 
hospital - presently get malaria attacks once 
or twice a year lasting a couple of hours and 
then I remain in a weakened condition for 
three weeks.
2.  Gunshot Wound - Left leg - Wounded in 
action at Malaybalay, Bukitnsen, P.I., in 1941 
- Treated by own medical attendant in the 
outfit.
3.  Nervous condition - due to aerial bombing 
from the enemy - loses sleep and at times body 
shakes with fear.
4.  Prisoner of War - May 16, 1942 to May 15, 
1943."

Accompanying the application was a letter from the Department of 
the Army, Office of the Adjutant General at the U.S. Army Records 
Center which included the following information:

"... 
In amplification of our letter of 6 January 
1958 which contained a statement of service as 
a member of the Philippine Army, the records 
available reveal a determination was made by 
the Department of Army under provisions of 
Missing Persons Act (Public Law 490-77th 
Congress) showing that [the veteran] served as 
a corporal, Philippine Army, in a beleaguered 
status from 17 December 1941 to 6 May 1942, 
missing from 7 May 1942 to 15 May 1942, and 
prisoner of war from 16 May 1942 to 15 May 
1943.  For the period 16 May 1943 to 13 June 
1945 he was in a no casualty status.  There 
are no records indicating service prior or 
subsequent to these dates.  As in the case of 
many other members of the Philippine Army, 
there exists no original enlistment or other 
service record that may be referred to for 
verification of service data.  This condition 
is the result of enemy action or destruction 
of records to keep the information from 
falling into the enemies hands at surrender in 
1942.

There are no medical or clinical records 
available; however, subject alleges in a sworn 
statement that on 16 April 1942 he was 
confined to hospital because of malaria and 
surrendered on 15 May 1942 at the hospital."

An available "AFFIDAVIT FOR PHILIPINNE ARMY PERSONAL" included 
the veteran's statement of encountering enemy fire in his service 
with the Philippine Army, a hospitalization beginning on April 
16, 1942 due to malaria, his surrender to enemy forces while 
hospitalized on May 15, 1942, being placed into forced labor as a 
Philippine Constabulary on August 29, 1942, and initially being 
placed in a stockade upon the arrival of American forces.  His 
"Chronological Record of Wounds and Illnesses Incurred" only 
referred to his malaria illness.

The veteran did not submit any medical evidence to support his 
claim and, by decision dated June 1958, the RO disallowed his 
claim.

In October 1964, the veteran filed a claim for service connection 
for hypertension and asthma which he alleged existed since his 
discharge from service.  In May 1965, the RO received a letter 
from the appellant which included the following statements:

"I have the letter signed by you, and 
according the disability of my husband he got 
on April 16, 1942 with a (malaria and was 
confined at Hospital, and surrendered.  On May 
15, 1942 at the Hospital.

That on February 27, 1946 he suffered mental 
condition, and I did sent to any Hospital 
because he does not like, he boxes me, and he 
want to killed me, and he don't want to eat, 
he can't sleep, and sometimes he walk and walk 
none direction, and sometimes about 2 years he 
will not come home, and when he reach at home 
he will ask me his salary at U.S. Veterans 
Administration, then I shall say to him that 
we are not receiving any single penny at U.S. 
Veterans Administration.  And until now he is 
in mental condition, on April 21, 1965, I call 
a policeman to help me to be brought at the 
Veterans Administration, Quezon City, but he 
fight to the policeman.  And I am asking your 
help to me that you must investigate him at 
home.

That on 1948 his disabilities is hypertension 
with asthma and was treated by a doctor 
somewhere in the City of Philippines, but I 
can't remember the present address of this 
doctor."

Again, the veteran did not submit any medical evidence to support 
his claim and, by decisions dated in March and May 1965, the RO 
denied the claims.

In October 1971, the appellant submitted a statement on behalf of 
the veteran which read as follows:

Based on available personal records of the 
veteran, he was a prisoner of war from May 
16, 1942 to May 15, 1943, Malaybalay, 
Bukidnen, Mindanae, by the enemy of World War 
II.  He was subjected to dietary 
deficiencies, forced labor and inhumane 
treatment while a prisoner of war resulting 
to chronic diseases such as Mental or 
Psychotic condition; Rheumatism and muscular 
arthritis and intestinal disorder.  Psychotic 
and mental impairment was shown to be in 
evidence immediately following his discharge 
as a prisoner of war and continuing to be 
aggravating up to this date.  Likewise, 
rheumatism and muscular arthritis and 
intestinal disorder have also shown symptoms 
treatable to his prisoner of war status and 
still continuing up to the present.  It is 
beyond reasonable doubt that the said veteran 
was subjected and undergone dietary 
deficiencies, forced labor and untold 
inhumane and maltreatments by the enemy.  
Attached to this form is a medical 
certificate obtained from the National Mental 
Hospital, Mandalyeng, Rizal, which in 
evidence shows that he is presently 
undergoing treatment of PSYCHOSIS in the said 
hospital.  Request that his hospital record 
be obtained for your consideration of his 
claim.  This statement is being submitted by 
the undersigned as the veteran's wife because 
of mental impairment of the veteran.

Attached to the statement was a certificate from the National 
Mental Hospital in the Republic of Philippines indicating that 
the veteran was being treated for psychosis.  The complete clinic 
records document that he was first admitted for a psychotic 
disorder in September 1965.  The admission notes included the 
veteran's report of intermittent asthma and hypertension symptoms 
since service, and having been hit by a bullet while serving in 
"Normandy."  He also reported symptoms of fear since April of 
that year as well as frequent attacks of arthritis.  He further 
reported service as a U.S. paratrooper in 1945, and working for 
the U.S. Air Force.  He had met the appellant in 1942 while a 
soldier.  The appellant indicated that she was unaware as to the 
onset of his asthma.  At that time, his physical and neurological 
examination was remarkable only for the presence of rales in his 
lungs.  He was given an impression of sociopathic personality and 
alcoholic addiction.

A November 1971 VA Compensation and Pension (C&P) Examination 
noted that the veteran was violent and uncooperative so that 
examination of his cardiovascular and respiratory systems could 
not be obtained.  However, a chest x-ray examination was 
conducted indicating a diagnosis of "TB (pulmonary 
tuberculosis), moderately advanced, bilateral, with cavitation, 
left upper lobe."  Additional diagnoses included no clinical 
"evidence of any nutritional or dietary deficiency resulting 
from being a POW" and paranoid type schizophrenic reaction to 
the extent of mental incompetence.

By decision dated December 1971, the RO denied claims for service 
connection for dietary deficiencies, schizophrenic reaction, 
rheumatism or arthritis, an intestinal disorder, and residuals of 
injuries resulting from inhumane treatment or forced labor.  The 
Board upheld the RO's determination in a June 1972 decision.

In October 1972, the veteran was admitted to the Veterans 
Memorial Hospital in the Republic of Philippines due the onset of 
urticaria after eating shellfish.  At that time, he reported a 
history of "asthmatic attacks since 1945."  An 
electrocardiogram (ECG) showed an old antero-septal myocardial 
infarct (MI) while chest x-ray examination confirmed a diagnosis 
of moderately advanced PTB.  On discharge, he was given diagnoses 
of 1) PTB, moderately advanced, activity undetermined, 
chemotherapy (INH-SMSO4); 2) bronchial asthma (history); 3) 
allergy, etiology undetermined; 4) angina pectoris; and 5) old 
antero-septal myocardial infarct. 

A December 1972 report by Dr. Filiberto L. Morales noted that the 
veteran appeared to be suffering from extreme muscular and joint 
pains in his lower extremities since 1965.  Impressions of 
psychotic disorder, chronic rheumatoid arthritis of lung 
duration, and bilateral pulmonary tuberculosis of undetermined 
activity were provided.  An additional letter from Dr. Morales 
revealed the veteran's further complaint of a peptic ulcer since 
1965.

In June 1975, the veteran underwent inpatient treatment at 
Veterans Memorial Hospital based upon a diagnosis of PTB, far 
advanced, active chemotherapy (INH-EMB).  He underwent additional 
VA hospitalizations in January 1976, October 1976, April 1978, 
August 1978 and September 1979.  The April 1978 admission first 
resulted in a diagnosis of anemia as secondary to PTB.  

VA examination in July 1982 recorded the veteran's complaints of 
joint pains, headaches, dizziness, chronic cough, mental 
impairment, and loss of weight and appetite.  His physical 
examination appeared unremarkable, but a chest x-ray examination 
indicated a diagnosis of "PTB, MODERATELY ADVANCED, BILATERAL, 
WITH CAVITATIONS, BULs, UNSTABLE FROM 4/17/78 TO 7/12/82."  His 
neuropsychiatric examination included his report of 
hospitalization in an American hospital for malaria and dysentery 
prior to his POW status.  As a POW, he had been assigned to 
maintain the cleanliness of the concentration camp.  He alleged 
that, because of the lack of food, water, medical supplies and 
inhumane treatment, he had suffered from malaria, beri-beri, 
dysentery, PTB, malnutrition and poor vision.  His 
neuropsychiatric examination resulted in a diagnosis of no mental 
disorder found on examination.

By decision dated September 1982, the RO declined to reopen a 
claim for service connection for a psychiatric disorder.

The veteran died on July [redacted], 1984.  The immediate cause of his 
death, as listed on his Death Certificate prepared by Sergio C. 
Mellari, M.D., was listed as cor pulmonale with an antecedent 
cause of chronic obstructive pulmonary disease (COPD).  Another 
significant condition contributing to his death was listed as 
arteritis.

An undated "Medical Certification" by Dr. Teodorico C. Navarro, 
who specializes in urology and general practice, provides the 
following opinion:

"Cor pulmonale is defined as enlargement 
of the right ventricle secondary to a long 
standing malfunctioning lungs.  
(Harrison's Principles of Internal 
Medicine; McGrow Hill).  The most common 
cause is COPD or Chronic Obstructive 
Pulmonary Disease of Emphysema.  

On the case of [the veteran] the final 
diagnosis and cause of death stated by Dr. 
Sergio C. Mallari of 1592 Alvarez 
Extension Tondo Manila were: Cor Pulmonale 
COPD and Arthritis.  This was 
substantiated by previous medical record 
at Veterans Memorial Hospital on October 
3, 1972 up to November 9, 1972 as follows: 
PTB, moderately advanced, activity 
undetermined, chemotherapy (INH-SMSO4); 
Bronchial Asthma (History); Allergy, 
etiology undetermined; Angina Pectoris; 
and Old Antero-septal Myocardial Infarct 
(ECG).  From January 15, 1976 to March 2, 
1976, Far advanced, Veterans Memorial 
Hospital; From October 27, 1976 to 
November 15, 1976 PTB Moderate Advanced, 
Cavitary, Activity undetermined, Veterans 
Memorial Hospital.

As we all know in the medical world, POW's 
were subjected to malnutrition and vitamin 
deficiencies during their stay at the 
concentration camps, notably vitamin B-
complex and specifically thiamine.  This 
causes the heart to pump faster or what we 
call tachycardia.  It is coupled by the 
fact that he had a prolonged history of 
Emphysema which was due to prolonged 
cigarette smoking which can be attributed 
to some kind of 'addiction' when someone 
is in severe stress like those suffered by 
POW's in concentration camps.  All of 
these factors contributed to develop those 
burdens to the lungs and eventually to the 
heart in the long run."

The lay statements of record include the recollections by the 
appellant that the veteran manifested a progressively 
debilitating mental disorder following his discharge from 
service.  She also recalled his treatment for hypertension and 
asthma in 1948.

Affidavits from the veteran's fellow POW servicemates claimed to 
have observed the veteran's physical manifestations of malaria, 
"beri beri," dysentery, ulcer, shortness of breath, and 
swelling of the feet, legs and ankle while in captivity.

In March 2003, the Board requested an expert to review the 
claims folder and provide opinion on the following question:

The question presented in this case concerns 
whether the veteran's internment as a POW 
caused him to develop a disease or disability 
which materially contributed to his death.  As 
noted above, Dr. Navarro has voiced opinion 
that the conditions of the veteran's POW 
internment caused him to develop tachycardia 
which, in turn, contributed to an overall 
burden placed on his lungs.  Please review the 
record and furnish an opinion with respect to 
the following question:  

Is it at least as likely as not that the 
conditions and hardships of the veteran's 
POW internment either caused or 
contributed substantially or materially to 
the cause(s) of his death?

The opinion obtained, from W. David Hager, M.D., of the 
Cardiology Division of the University of Connecticut Health 
Center, reads as follows:

PURPOSE:  The following is an evaluation of 
the connection between a veteran's internment 
as a prisoner of war and the development of 
diseases that may have led to his death. 

HISTORY:  The patient was a 62 year old 
veteran at the time of his death in July of 
1984.  He was born in San Zanboango and was on 
active duty from December 1941 to May 1943.  
While being treated for malaria and dysentery 
at the American Hospital in Bukidnon, he was 
taken prisoner and transferred to the Sasa 
Concentration Camp in Davao City.  He was a 
prisoner of war from the 16th of May 1942 to 
the 15th of May 1943.  He was discharged 
honorably in June 1945.  In 1959 he made it 
clear that he intended to reside permanently 
in the Philippines.

In 1964 there was a request for disability 
secondary to hypertension and asthma.  This 
request was denied because there was no record 
of treatment of asthma or hypertension when he 
was in the service.  In May of 1965 a letter 
from his wife indicated that the veteran had 
an emotional instability.  Again, service 
connection for emotional instability was 
denied because of an absence of therapy for 
any psychosis during military service.  The 
records are incomplete to whether or not there 
was definite psychosis or schizophrenia.  The 
diagnosis is listed at times and other times 
not confirmed.

The clearest history regarding his pulmonary 
status comes from the records dating between 
June 1975 and October of 1979.  He was 
admitted to the Veteran's Memorial Hospital in 
Queen City, Philippines some 18 times over 
that period of years.  The chest X-rays 
documented cavitary tuberculosis with 
fibronodular densities.  He certainly received 
multiple years of antibiotic therapy for 
tuberculosis.

The veteran also had a history of cigarette 
smoking and of some alcohol use.  Friends of 
his documented that during the period of 
internment as a prisoner of war he had 
swelling of his feet and beriberi.  Whether 
that was associated with any type of 
cardiomyopathy is not clear.  The only record 
regarding his cardiogram is from a note in 
October of 1972 indicating that a cardiogram 
showed an old anterior wall myocardial 
infarction.  The veteran would have been age 
50 then.  There is no record of his having 
been hospitalized for a heart attack.

The cause of his death was listed as cor 
pulmonale with associated chronic obstructive 
pulmonary disease.  There is confusion in the 
record as to whether arthritis or arteritis 
was an associated significant condition 
contributing to his death.  His death occurred 
some 40 years after leaving the military 
service.

At no time is there any description of cardiac 
function.  A chest x-ray report from July of 
1982 does not comment on cardiac size.  It 
does document "moderately advanced bilateral 
pulmonary tuberculosis with cavitation."  His 
physical exam note October of 1972 does not 
mention an enlarged heart, nor does it 
document any peripheral edema.  His blood 
pressure was 120/80 and his heart rate was 80.  
His respiratory rate was 15 per minute.

IMPRESSIONS:  It is clear that the veteran 
suffered considerably as a prisoner of war.  
It is also clear that he developed progressive 
problems with pulmonary tuberculosis.  The 
diagnosis of pulmonary tuberculosis was made 
in the 1970's, some 30 years after his 
discharge from the military.  It is not at all 
clear from the records that his advanced 
pulmonary tuberculosis was related to his 
internment as a prisoner of war.  Whether he 
contracted the pulmonary tuberculosis as a 
prisoner of war or in the course of his life 
during the 30 years after he left the military 
will never be clear.  From the descriptions of 
his physical exam there is no evidence of cor 
pulmonale or significant peripheral congestion 
or edema secondary to right heart failure from 
a lung condition.  That he had significant 
pulmonary disease, primarily tuberculosis, is 
very clear from the records.

The description of the cardiogram (the actual 
cardiogram is not available for review) 
suggests but does not establish the presence 
of coronary artery disease.

Thus, it cannot be stated that during the 
veteran's internment as a prisoner of war he 
developed a condition which resulted in a 
disease or disability contributing to his 
death.

III.  Applicable law and regulation

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  The 
veteran, who served in a time of war in the Philippine 
Islands under the direction of U.S. Armed Forces, is 
considered to have served on active duty.  38 U.S.C.A. 
§ 101(21)(III) (West 2002).

A veteran's death will be considered service connected where 
a service-connected disability is either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b) 
(2003).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2003).

Presumptive service connection may be granted for certain 
specified chronic diseases if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from separation from active service, even 
though there is no evidence of such disease during the period 
of wartime service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2003).  Arteriosclerosis, 
arthritis and active tuberculosis are listed among the 
specified chronic diseases.  38 C.F.R. § 3.309(a) (2003).  

Furthermore, where a veteran was held as a POW for at least 
30 days, service connection is presumed if the veteran 
manifested certain chronic diseases to a degree of 10% or 
more at any time after service.  38 C.F.R. § 3.309(c) (2003).  
See 38 U.S.C.A. § 1112(b) (West 2002).  These enumerated 
diseases are limited to avitaminosis, beriberi (including 
beriberi heart disease), chronic dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any other nutritional deficiency, 
psychosis, any of the anxiety states, dysthymic disorder (or 
depressive neurosis), organic residuals of frostbite, post-
traumatic osteoarthritis, irritable bowel syndrome, peptic 
ulcer disease, peripheral neuropathy except where directly 
related to infectious causes, and cirrhosis of the liver.  
Id.  For purposes of 38 C.F.R. § 3.309(c), the term beriberi 
heart disease includes ischemic heart disease in a former POW 
who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c), NOTE (2003).

VA regulations delineate basic considerations to be given to 
POW's in direct service connection claims, pursuant to 
38 C.F.R. § 3.304(e), as follows: 

Where disability compensation is claimed by a 
former prisoner of war, omission of history or 
findings from clinical records made upon 
repatriation is not determinative of service 
connection, particularly if evidence of 
comrades in support of the incurrence of the 
disability during confinement is available.  
Special attention will be given to any 
disability first reported after discharge, 
especially if poorly defined and not obviously 
of intercurrent origin.  The circumstances 
attendant upon the individual veteran's 
confinement and the duration thereof will be 
associated with pertinent medical principles 
in determining whether disability manifested 
subsequent to service is etiologically related 
to the prisoner of war experience.

Pulmonary tuberculosis may also be granted on a presumptive 
basis even though there is no evidence of such disease during 
the period of service.  The provisions allowing presumptive 
service connection read as follows:

(a)  Pulmonary tuberculosis.  (1)  
Evidence of activity on comparative study 
of X-ray films showing pulmonary 
tuberculosis within the 3-year presumptive 
period provided by § 3.307(a)(3) will be 
taken as establishing service connection 
for active pulmonary tuberculosis 
subsequently diagnosed by approved methods 
but service connection and evaluation may 
be assigned only from the date of such 
diagnosis or other evidence of clinical 
activity. 
(2)  A notation of inactive tuberculosis of 
the reinfection type at induction or 
enlistment definitely prevents the grant of 
service connection under § 3.307 for active 
tuberculosis, regardless of the fact that it 
was shown within the appropriate presumptive 
period. 
(b)  Pleurisy with effusion without obvious 
cause.  Pleurisy with effusion with evidence 
of diagnostic studies ruling out obvious 
nontuberculous causes will qualify as active 
tuberculosis.  The requirements for 
presumptive service connection will be the 
same as those for tuberculous pleurisy. 
(c)  Tuberculous pleurisy and endobronchial 
tuberculosis.  Tuberculous pleurisy and 
endobronchial tuberculosis fall within the 
category of pulmonary tuberculosis for the 
purpose of service connection on a presumptive 
basis.  Either will be held incurred in 
service when initially manifested within 36 
months after the veteran's separation from 
service as determined under § 3.307(a)(2). 
(d)  Miliary tuberculosis.  Service connection 
for miliary tuberculosis involving the lungs 
is to be determined in the same manner as for 
other active pulmonary tuberculosis. 

38 C.F.R. § 3.371 (2003).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 38 C.F.R. § 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

IV.  Analysis

The veteran was interned as a POW from May 1942 to May 1943.  
During his lifetime, he alleged that his POW captivity 
involved lack of food, water and medical supplies as well as 
forced labor and inhumane treatment.  He also claimed to have 
suffered from malaria, beri-beri, dysentery, PTB, 
malnutrition and poor vision while in captivity.  Affidavits 
from his comrades report observing the veteran's physical 
manifestations of malaria, "beri beri," dysentery, ulcer, 
shortness of breath, and swelling of the feet, legs and 
ankles while in captivity.  There are no clinical records 
documenting the veteran's physical condition during his 
captivity or upon repatriation.  In fact, there are no 
available medical records until 1965 which is over twenty 
years following his captivity and discharge from service.  
There is no competent evidence of record that the veteran 
manifested any residuals of his claimed symptoms during 
captivity.  Rather, a November 1971 VA C & P examination 
found no clinical "evidence of any nutritional or dietary 
deficiency resulting from [the veteran] being a POW."

The preponderance of the evidence demonstrates that the 
veteran died in July 1984 with the immediate cause of death 
identified as cor pulmonale, an antecedent cause of chronic 
obstructive pulmonary disease (COPD), and arteritis as a 
significant condition contributing to his death.  The 
question presented concerns whether any of these diseases 
contributing to the cause of the veteran's death was either 
incurred in or aggravated by event(s) in service or, 
alternatively, may be presumed to have been incurred during 
service.

The only evidence supporting a potential link between the 
causes of the veteran's death and event(s) in service 
consists of the "Medical Certification" provided by Dr. 
Navarro.  Initially, the Board notes that Dr. Navarro states 
that "the final diagnosis and cause of death stated by Dr. 
Sergio C. Mallari of 1592 Alvarez Extension Tondo Manila 
were: Cor Pulmonale COPD and Arthritis."  A careful review 
of the death certificate provided by Dr. Mallari clearly 
indicates that "arteritis," and not arthritis, was deemed a 
contributing cause of death.  Arteritis is defined as the 
"inflammation of an artery."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 28th Ed. p. 130 (1988).  On this point, the Board 
finds that Dr. Navarro's referral to arthritis as being a 
cause of death is unsupportable by the record and in error.

The Board accepts Dr. Navarro's premise that, according to 
accepted medical principles, cor pulmonale is an enlargement 
of the right ventricle secondary to long standing 
malfunctioning lungs.  Essentially, Dr. Navarro attributes 
the conditions and circumstances of the veteran's POW 
internment to have contributed to a condition of tachycardia 
which, "coupled" with "Emphysema" "due to prolonged 
cigarette smoking which can be attributed to some kind of 
'addiction' when someone is in severe stress like those 
suffered by POW's in concentration camps," contributed to 
burden the veteran's lungs and heart which led to his death.  
The Board finds no medical evidence of record that, during 
his lifetime, the veteran was ever diagnosed with tachycardia 
or emphysema.  There is also no psychiatric diagnosis of 
record that the veteran had a nicotine addiction, 
particularly an addiction with its onset during active 
service or as a result of active service.  As such, the Board 
finds that the opinion offered by Dr. Navarro is unsupported 
and unsupportable by the evidence of record and holds little 
probative value.

The expert medical opinion provided by Dr. Hager concludes 
that the veteran's internment as POW did not cause him to 
develop a condition which resulted in a disease or disability 
contributing to his death.  This opinion was based upon all 
the evidence of record, to include Dr. Navarro's opinion.  
The Board notes that this opinion is consistent with the 
medical evidence of record which does not show the 
manifestation of tuberculosis until 1971 which is well beyond 
the presumptive period under 38 C.F.R. §§ 3.309 and 3.371.  
It is also consistent with the medical evidence which failed 
to show cor pulmonale and arteritis until the time of the 
veteran's death, and even Dr. Navarro's opinion does not 
address how any of these diseases are directly linked to 
active service other than speculative cause and effect 
relationships which are not supported by the record.  
Furthermore, Dr. Hager failed to find any definitive evidence 
that the veteran manifested ischemic heart disease during his 
lifetime or that such disease contributed to the cause of the 
veteran's death.

Accordingly, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's cor pulmonale, 
tuberculosis, COPD and arteritis were first medically shown 
many years after service, and that the preponderance of the 
evidence establishes that a causal link does not exist 
between the cause of the veteran's death and events during 
active service.  In so holding, the Board places more 
probative weight on the opinion by Dr. Hager who is a 
specialist in cardiology, rather than Dr. Navarro who, with a 
specialization in urology and general practice, is less 
qualified than Dr. Hager to speak to the issue at hand.  See 
Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (diagnosis of a 
mental disorder by a specialist in arthritis and rheumatology 
holds little probative weight).  The Board has considered the 
lay statements of record as probative evidence of the 
veteran's physical manifestations of symptoms during 
captivity and after, but such evidence is not competent to 
speak to a medical diagnosis during his lifetime or whether 
the veteran's death is related to event(s) in service.  
38 C.F.R. § 3.159(a)(1) (2003).  The benefit of the doubt 
rule is not for application.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not 
apply when preponderance of evidence is against claim).  
Therefore, the claim for service connection for the cause of 
the veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



